Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 07/08/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of a method for producing a galvanized steel sheet, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the limitation “the base steel sheet having a microstructure including ferrite and carbide-free bainite, martensite and carbide-containing bainite, and retained austenite, the total area fraction of ferrite and carbide-free bainite being 0% to 65%, the total area fraction of martensite and carbide-containing bainite being 35% to 100%, and the area fraction of retained austenite being 0% to 15%”. 
It is unclear how “including ferrite and carbide-free bainite, martensite and carbide-containing bainite, and retained austenite” limits the microstructure. It could mean that “including” requires that the three pairs of ferrite and carbide-free bainite, martensite and carbide-containing bainite, and retained austenite; or it could mean that ferrite, carbide-free bainite, martensite, carbide-containing bainite, and retained austenite are require; or some other combination. The inclusion of 0% means that ferrite and carbide-free bainite, and retained austenite are interpreted as not being required. 
	Claims 2-8 are indefinite due to their dependence on indefinite claim 1. 
The term "high-strength galvanized steel sheet" in claims 1-8 is a relative term which renders the claim indefinite.  The term "high-strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this . 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 102 (a)(2) and (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Azuma et al. (US-20120222781-A1, hereinafter Azuma). 
Applicant is reminded that claims 1-8 are rejected for indefiniteness as stated in the 112b rejection above.   
 claim 1, Azuma teaches a high strength steel plate which has a high strength and an excellent hydrogen embrittlement resistance ([0040]). Azuma further teaches steel plates with broad compositional ranges ([0049]) and microstructure ([0044], [0046]-[0047]). 
Azuma further teaches specific inventive alloys which were produced by casting, hot rolling, coiling, pickling, galvanized, and run through an annealing line where they were deformed by bending-unbending and with heat treatments (Tables 9-13, [0319]-[0322]). Azuma, in particular, teaches inventive alloy Exp. Ex. 76 (pg. 20, table 13, Exp. Ex. 76) with composition Exp. Ex. AF: Fe-0.166C-0.99Si-2.94Mn-0.020P-0.0013S-0.370Al-0.0043N-0.0037O-0.19Cr (pg. 12, table 9 & 10, Exp. Ex. AF) which meets the compositional limitations of the claim.
Azuma is silent on diffusible H, inherently meeting the limitation. 
In the alternative, the processing ([0319]-[0322]), the other elemental compositional ranges ([0049]), and the microstructure ([0044], [0046]-[0047]) of Azuma overlap composition and microstructure of the instant claim and process of the instant application ([0066]); so the diffusible H is close enough. 
In this case, the prior art silence is considered close enough to the claimed range endpoint of 0 wt.% H that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.

The compositional and microstructural limitations of the instant claim, and Azuma broad range and Exp. Ex. 76 are summarized in the table below. 

Instant Claim 1
Azuma Broad Range
Azuma Exp. Ex. 76
Composition (wt.%):



C
0.05 to 0.30
0.07 to 0.25
0.166
Si
3.0 or less
0.45 to 2.50
0.99
Mn
1.5 to 4.0
1.5 to 3.20
2.94
P
0.100 or less
0.001 to 0.03
0.020
S
0.02 or less
0.0001 to 0.01
0.0013
Al
1.0 or less
0.005 to 2.5
0.370
Diffusible H
0.00008 or less (including 0)
---
---
Fe and Inevitable Impurities 
Balance
Balance
Balance
Microstructure (total area %):



Ferrite and Carbide-Free Bainite
0 to 65

41 (36+5)
Martensite and Carbide-Containing Bainite
35 to 100

58 (29+24)
Retained Austenite
0 to 15
2 to 25
3
Ferrite

10 to 50
36
Bainitic Ferrite and/or Bainite

10 to 60
29 (5+24)
Bainitic Ferrite (Carbide-Free Bainite)


5
Bainite (Carbide Containing Bainite)


24
Tempered Martensite

10 to 50
29
Fresh Martensite

10 or less
3



 Azuma specific inventive alloy Exp. Ex. 76 is steel type EG which is electrogalvanized steel plate ([0323]) which meets the galvanizing layer disposed on the sheet limitation. 
Azuma is silent on the density of gaps fully penetrating the galvanizing layer limitation. However, Azuma teaches an process of steel sheet making that includes casting, rolling, coiling pickling, cold rolling galvanizing cooling to a temperature,  bending and unbending and performing a heat treatment ([0077]-[0080]) that overlaps the method of the instant application. Azuma teaches that after galvanization the steel plates are run through a continuous annealing line, they are annealed, then cooled down to the cooling end temperatures, and then deformed by bending-unbending ([0321]-[0322]). 
The instant specification teaches that bending and unbending the steel sheet at a bend radius of 500 to 1000 mm in the temperature range of Ms to Ms-200° C, each of the bending and the unbending being repeated once or more, enables the gap density in the galvanizing layer included in the high-strength galvanized steel sheet to be adjusted to be within the desired range ([0066]). Note Ms is the martensite transformation temperature. 
The crucial step for forming the gap density according to the instant specification is the bending-unbending step. 

The processing needed for producing the claimed density of gaps fully penetrating the galvanizing layer is taught by Azuma Exp. Ex. 76 and is within the processing ranges of the instant specification. The claimed properties not described in the prior art would have been inherent. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
In the alternative, Azuma teaches a roll radius range for bending-unbending of 450-600 mm ([0322], Table 12) which overlaps the roll radius of the instant application. Azuma further teaches the end cooling temperatures reached before the bending-unbending is performed on the annealing line ranges from 110-320°C ([0322], Table 12, col. 7) and that these temperatures are below the Ms temperatures which range from 302-404°C ([0322], Table 12, col. 8) which are within the bending-unbending temperature range of the instant application. 
The claimed density of gaps fully penetrating the galvanizing layer property would have naturally flowed from the overlapping process teachings of Azuma.
The same steel composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed properties would have naturally 
Regarding claim 2, with regards to “desorption of the diffusible hydrogen peaks at a temperature in the range of 80°C to 200°C”, the same composition cannot have mutually exclusive properties from the claimed composition.  The claimed properties would have been inherent in the steel Exp. Ex. 76 of Azuma.  See MPEP § 2112.01.  
In the alternative, from the broad teachings of Azuma, the same steel composition ([0049]) with the same microstructure ([0044], [0046]-[0047]) as claimed, processed in the same manner ([0319]-[0322]), would be reasonably expected to yield the same results.  The claimed properties would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding claim 3-4, Azuma further teaches broad range elemental additions ([0050]-[0053]).

In the table below is a summary of the optional further elemental additions of instant claim 3 or 4, with Azuma broad range and Exp. Ex. 76.  

Instant Claim 3 and 4
Azuma Broad Range
Azuma Exp. Ex. 76
Composition, may further contain (wt.%):


Cr
0.005 to 2.0
0.01 to 2.0
0.19
Mo
0.005 to 2.0
0.01 to 0.8
---
V
0.005 to 2.0
0.005 to 0.09
---
Ni
0.005 to 2.0
0.01 to 2.0
---
Cu
0.005 to 2.0
0.01 to 0.05
---
Nb
0.005 to 0.2
0.005 to 0.09

Ti
0.005 to 0.2
0.005 to 0.09

B
0.0001 to 0.0050
0.0001 to 0.01

Ca
0.0001 to 0.0050
0.0001 to 0.5
---
REM
0.0001 to 0.0050
0.0001 to 0.5
---
Sb
0.0010 to 0.10
---
---
Sn
0.0010 to 0.50
---
---


In the alternative, the broad ranges of Azuma encompass the ranges of B, Ca, and REM; and are within the claimed ranges of Cr, Mo, V, Ni, Cu, Nb, and Ti. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma.
Regarding claim 5-8, Azuma is applied as stated in the rejection grounds above. 
Azuma teaches that the steel plate can have a galvannealed layer at its surface for excellent corrosion resistance ([0206]). Azuma further teaches that galvannealing is a process of galvanization followed by an alloying step to achieve a galvanized layer alloyed with the steel plate surface ([0255]). The galvannealed layer of Azuma reads on the limitation being an alloyed galvanizing layer. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawata et al. (US-20170314116-A1) contains an overlapping composition with bending-bending back at an overlapping temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734